DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

A preliminary amendment filed 29 December 2019 has been entered.  The following is a First Action Non-Final on the merits.  

Claims 1-37 were originally filed, 
Claims 21-37 have been cancelled, and 
Claims 1-20 are currently pending.

Priority

This application claims continuation status based on foreign priority of Korean Patent Application No. KR10-2014-0179741filed on 12 December 2014.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/09/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2, 3, 5, 6, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 2 and 20 the term “portion of a residue of the advertisement cost” is not defined and does not make grammatical sense.  The specification does not offer a definition as such the claim does not make sense.  Examiner’s Note:  For the purposes of this examination the examiner is going assume there is no meaningful further limitation from claim 1.  
In regards to claim 3, the claim recites the limitation “the choice” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 3 the term “result of the choice or non-choice of the winner” is not defined and does not make grammatical sense.  Choice or non-choice of what?  The specification does not offer a definition as such the claim does not make sense.  Examiner’s Note:  For the purposes of this examination the examiner is going assume there is no meaningful further limitation from claim 1.  
In regards to claim 4 the term non determinate language “may identify” means the second part of the claim is indefinite and not needed.  Examiner’s Note:  For the purposes of this examination the examiner is going assume there is no meaningful further limitation from claim 1.  
In regards to claim 5 the term “a turn of view of advertisement by the customer” is not defined and does not make grammatical sense.  The specification does not offer a 
In regards to claim 6 the term “event published by a news or newspaper” is not defined and does not make grammatical sense.  What is “a news”?  The specification does not offer a definition as such the claim does not make sense.  Examiner’s Note:  For the purposes of this examination the examiner is going assume there is no meaningful further limitation from claim 5.  
In regards to claim 16 the term “includes a turn of entry for the jackpot” is not defined and does not make grammatical sense.  The specification does not offer a definition as such the claim does not make sense.  Examiner’s Note:  For the purposes of this examination the examiner is going assume there is no meaningful further limitation from claim 11.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  Alternatively, applicant can claim specific structural elements (processor, memory, etc.) that do not read on software per se.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
	

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
	
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
In regards to claim 3 the claim has a limitation of “…the choice or non-choice of the winner.”    This does not further limit because there is only choice or non-choice so the claim does not further limit the claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to display an advertisement and an award.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claim 19, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a process and a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claim 19, recites, in part, 
setting a jackpot advertisement condition for an individual advertisement by an advertiser, wherein the jackpot advertisement condition includes the number of drawings of a winner, a winning condition per drawing, and prize money amount per drawing, and wherein a sum of prize money amounts is the same or smaller than an advertisement cost for the individual advertisement;, (sending and receiving data, 
providing a chance to enter for an individual jackpot as a reward for the customer to view the individual advertisement, wherein the individual jackpot corresponds to a sum of a predetermined portion of the advertisement cost for the individual advertisement and a predetermined portion of prize money when there is no winner of a previous drawing, and the customer's view of the individual advertisement is performed through advertisement media that may authenticate identity information about the customer; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
choosing a winner who meets the winning condition per drawing and providing the winner with a predetermined portion of the individual jackpot as prize money;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
accruing and adjusting the prize money by carrying the prize money over to a winner of a subsequent drawing when the winner is not chosen; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and 
repeatedly performing the providing step and the adjusting step multiple times until a termination condition for the individual advertisement is met.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  

STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figure 1 and its related text and Paragraphs 0081, 0082, and 0097 of the specification (US Patent Application Publication No. 2018/0047051 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the 

Further claims 1-18 do not recite a computer/processor/and/or server performing any significant steps or almost no steps period.  Hence the claims are organizing Human Activity.  

STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   

Dependent Claims 2-18 and 20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Prince (US Patent Application Publication No. 2011/0258026 A1 – Hereinafter Prince).  
Claim 1:
Prince discloses;
A method for a jackpot marketing advertisement, the method comprising the steps of: 
setting a jackpot advertisement condition for an individual advertisement by an advertiser, wherein the jackpot advertisement condition includes the number of drawings of a winner, a winning condition per drawing, and prize money amount per drawing, and wherein a sum of prize money amounts is the same or smaller than an advertisement cost for the individual advertisement; (See at least Figures 1 and 8-12 and their related text and paragraph 0011.)

choosing a winner who meets the winning condition per drawing and providing the winner with a predetermined portion of the individual jackpot as prize money; (See at least Figures 1 and 8-12 and their related text and paragraph 0011.)
accruing and adjusting the prize money by carrying the prize money over to a winner of a subsequent drawing when the winner is not chosen; and (See at least Figures 1 and 8-12 and their related text and paragraph 0011.)
repeatedly performing the providing step and the adjusting step multiple times until a termination condition for the individual advertisement is met. (See at least Figures 1 and 8-12 and their related text and paragraph 0011.)
Prince does not appear to specify number of drawings.  
It is old and well known for any advertising campaign to set parameters and any lottery/drawing to set parameters, so it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 2 and 3:
The claim are indefinite and rejected under 35 USC § 103 for substantially the same reasons as claim 1
Claim 4:
The claim is indefinite and rejected under 35 USC § 103 for substantially the same reasons as claim 1
Claims 5 and 6:
The claim are indefinite and rejected under 35 USC § 103 for substantially the same reasons as claim 1
Claim 7:
Prince teaches all the limitations of claim 1 above, but does not appear explicitly specify exact drawing/program details. 
It is old and well known for any advertising campaign to set parameters and any lottery/drawing to set parameters, so it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Prince by capping the number of drawings capping parameters in sweepstakes/lotteries is old ad well known in order to limit the cost to the sponsor.    



Claim 8:
Prince teaches all the limitations of claim 1 above further Prince teaches “wherein the setting step further includes the steps of setting a proper customer for the individual advertisement, and the step of providing the chance includes blocking the chance unless the ID information about the customer who views the individual advertisement shows that the customer is the proper customer.” in at least paragraphs 0044 and 0047.
Claim 9:
Prince teaches all the limitations of claim 1 above, but does not appear explicitly specify exact drawing/program timing details. 
It is old and well known for any advertising campaign to set parameters and any lottery/drawing to set parameters, so it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Prince by capping the number of drawings capping parameters in sweepstakes/lotteries is old ad well known in order to limit the cost to the sponsor.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 10:

Claims 11-18:
Prince teaches all the limitations of claim 1 above further Prince teaches the remaining claims in at least Figures 1 and 8-12 and their related text.  If Prince does not appear explicitly specify exact drawing/program details. 
It is old and well known for any advertising campaign to set parameters and any lottery/drawing to set parameters, so it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Prince by capping the number of drawings capping parameters in sweepstakes/lotteries is old ad well known in order to limit the cost to the sponsor.    

Claim 19:
Claim 19 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claim 20:
Claim 20 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681